Citation Nr: 1543702	
Decision Date: 10/13/15    Archive Date: 10/19/15

DOCKET NO.  08-01 593	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to greater than a 20 percent rating for the service-connected residuals of left status post radial head arthroplasty. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from November 1992 to April 1996. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  

In August 2011, the Veteran testified at a travel board hearing at the RO before a Veterans Law Judge who no longer works at the Board.  A copy of the hearing transcript is of record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Pursuant to 38 U.S.C.A. § 7107(c); 38 C.F.R. §§  20.700 (2015), a hearing on appeal will be granted to an appellant who requests a hearing and is willing to appear in person.  The Veteran is entitled to a hearing before a Veterans Law Judge (VLJ) who will decide the appeal.  38 U.S.C.A. § 7107(c) (West 2014); 38 C.F.R. § 20.707 (2015).  In this case, the Veteran did appear for a personal hearing before a Veterans Law Judge in August 2011; however that VLJ is no longer employed at the Board.  The Veteran is therefore entitled to another hearing before a Veterans Law Judge, either in person, or via video conference if he so chooses.  38 U.S.C.A. § 7107(b) (West 2014); 38 C.F.R. § 20.700 (2015).  In a hearing clarification letter, received at the Board in September 2015, the Veteran requested to appear for another Board hearing via video teleconference at the RO.  

In light of the Veteran's request for another Board hearing, the case is REMANDED for the following action:

Schedule the Veteran for a videoconference hearing at the RO before a Veterans Law Judge sitting at VA's Central Office in Washington, DC.  Notify the Veteran and his representative of the date, time and place of the hearing.  After the hearing is conducted, or in the event the Veteran withdraws his hearing request or fails to report for the hearing, the claims file should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




